Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an amendment filed on 03/08/2022. Claims 1-12 are pending. Status of claims are:

** Claims 1-10 are amended.
** Claims 11-12 are new.

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.


Response to Arguments
3.    	Applicant’s arguments filed in the amendment filed 03/08/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Prior Art
4. 	 U. S. Patent Pub No. 20180123648 A1 issued to Nagaraja et al., (hereinafter Nagaraja).



Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180123648 A1 issued to Nagaraja et al., (hereinafter Nagaraja) in view of  US 20150380826 A1 to Yang et al. (hereinafter Yang).


Regarding claim 1, a user terminal comprising: 
a receiver that receives an instruction to transmit a reference signal for forming spherical coverage;  and a transmitter that transmits the reference signal, based on the transmission instruction. 

(Nagaraja: See Fig. 9, Antenna coupled to a transceiver, used for TX/RX, and  para[0074] teaches UE, after receiving beamforming instructions from base station, may decide whether or not to form its transmit beam pattern accordingly.  See para[0085] for UE transmits UL reference signals, if configured or instructed by the base station.))

Although Nagaraja teaches UE transmitting “Reference Signals” after receiving instruction by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:
 
forming the spherical coverage,

However, in a similar field, Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

  	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Nagaraja, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])




Regarding claim 6, a radio communication method for a user terminal, comprising : 
receiving an instruction to transmit a reference signal;  and  transmitting the reference signal, forming the spherical coverage, based on the transmission instruction. 
(Nagaraja: See Fig. 9, Antenna coupled to a transceiver, used for TX/RX, and  para[0074] teaches UE, after receiving beamforming instructions from base station, may decide whether or not to form its transmit beam pattern accordingly.  See para[0085] for UE transmits UL reference signals, if configured or instructed by the base station.))

Although Nagaraja teaches UE transmitting “Reference Signals” after receiving instruction by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:


for forming spherical coverage

However, in a similar field, Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])


Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

  	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Nagaraja, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])



Regarding claim 11, a base station comprising:
a transmitter that transmits an instruction to transmit a reference signal for forming spherical coverage; and a receiver that receives the reference signal, based on the transmission instruction.
(Nagaraja: See Fig. 10, Antenna coupled to a transceiver, used for TX/RX, and  para[0074] teaches UE, after receiving beamforming instructions from base station, may decide whether or not to form its transmit beam pattern accordingly.  See para[0085] for UE transmits UL reference signals, if configured or instructed by the base station.))


Although Nagaraja teaches UE transmitting “Reference Signals” after receiving instruction by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:

forming the spherical coverage,

However, in a similar field, Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])


Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

  	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Nagaraja, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])


Regarding claim 12. (New) A system comprising a terminal and a base station, wherein the terminal comprises: 

a receiver of the terminal that receives an instruction to transmit a reference signal for forming spherical coverage; and a transmitter of the terminal that transmits the reference signal, based on the transmission instruction, and 
(Nagaraja: See Fig. 9, Antenna coupled to a transceiver, used for TX/RX, and  para[0074] teaches UE, after receiving beamforming instructions from base station, may decide whether or not to form its transmit beam pattern accordingly.  See para[0085] for UE transmits UL reference signals, if configured or instructed by the base station.))


the base station comprises: 
a transmitter of the base station that transmits the instruction to transmit the reference signal; and a receiver of the base station that receives the reference signal. 
(Nagaraja: See Fig. 10, Antenna coupled to a transceiver, used for TX/RX, and  para[0074] teaches UE, after receiving beamforming instructions from base station, may decide whether or not to form its transmit beam pattern accordingly.  See para[0085] for UE transmits UL reference signals, if configured or instructed by the base station.))

Although Nagaraja teaches UE transmitting “Reference Signals” after receiving instruction by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:

forming the spherical coverage,

However, in a similar field, Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])


Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

  	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Nagaraja, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])




7. 	Claims 2-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180123648 A1 issued to Nagaraja et al., (hereinafter Nagaraja) in view of  US 20150380826 A1 to Yang et al. (hereinafter Yang), and in further view of  US 20180227786 A1 (hereinafter Yu).



Regarding claim 2, the user terminal according to claim 1, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the transmitter transmits information on the number of required resources or indexes of 
required resources to form the spherical coverage. 

However, in a similar field, Yu teaches:

wherein the transmitter transmits information on the number of required resources or indexes of 
required resources to form the spherical coverage. 
 (Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and transmitting UL reference signal to BS over allocated resources)

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))


Regarding claim 3, the user terminal according to claim 2, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the transmitter transmits information indicating whether or not user terminal capability 
information on the maximum configurable number of resources of the reference signal corresponds to the information on the number of required resources to form the spherical coverage. 

However, in a similar field, Yu teaches:

wherein the transmitter transmits information indicating whether or not user terminal capability 
information on the maximum configurable number of resources of the reference signal corresponds to the information on the number of required resources to form the spherical coverage. 
 (Yu: See para[0057]-[0058] for BS can configure several resource sets to UE for UL reference signal transmission, and wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))




 
Regarding claim 4, the user terminal according to claim 2, 


Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the transmitter assumes that transmission of the reference signal using resources exceeding the number of required resources to form the spherical coverage is not requested. 

However, in a similar field, Yu teaches:

wherein the transmitter assumes that transmission of the reference signal using resources exceeding the number of required resources to form the spherical coverage is not requested. 
  (Yu: See para[0057]-[0058] for BS can configure several resource sets to UE for UR reference signal transmission, and wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))



Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))



Regarding claim 5, the user terminal according to claim 1, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the receiver receives configuration information on a resource set of the reference signal, 

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 

However, in a similar field, Yu teaches:

wherein the receiver receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
 (Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams)

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))


Regarding claim 7, the user terminal according to claim 3, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the transmitter assumes that transmission of the reference signal using resources exceeding the number of required resources to form the spherical coverage is not requested. 

However, in a similar field, Yu teaches:


wherein the transmitter assumes that transmission of the reference signal using resources exceeding the number of required resources to form the spherical coverage is not requested. 
  (Yu: See para[0057]-[0058] wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))


Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))




Regarding claim 8, the user terminal according to claim 2, 


Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the receiver receives configuration information on a resource set of the reference signal, 

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 

However, in a similar field, Yu teaches:


wherein the receiver receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
 (Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams)

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))


Regarding claim 9, the user terminal according to claim 3, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the receiver receives configuration information on a resource set of the reference signal, 

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 

However, in a similar field, Yu teaches:

wherein the receiver receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
 (Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams. )

Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))


Regarding claim 10, the user terminal according to claim 4, 

Nagaraja in view of Yang does not seem to explicitly disclose:

wherein the receiver receives configuration information on a resource set of the reference signal, 

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 

However, in a similar field, Yu teaches:

wherein the receiver receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
(Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams. )


Nagaraja teaches teach UE performing transmit beamforming pattern after receiving beamforming instruction from Base station. (Nagarajan: See para[0047])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, receiving resources for uplink transmission of reference signals, as taught by Yu, with the teaching of Nagaraja in view of Yang, in order to benefit from having a UE that receives resources exclusively for uplink transmission of references signals. (Yu: See Fig. 8 and para [0059]))




Conclusion
8.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477